United States Securities And Exchange Commission Washington, D.C. 20549 Form 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDEDSEPTEMBER 30, 2007 Commission File Number: 000-33321 Fellows Energy Ltd. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada 33-0967648 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1369 Forest Park Cir. Suite #202 Lafayette, CO 80026 (Address of Principal Executive Offices) (303) 926-4415 (Registrant’s Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 19, 2007 there were 100,000,000 shares of the issuer’s $.001 par value common stock issued and outstanding. Transitional Small Business Disclosure Format: ¨ Yes x No 1 Table of Contents FELLOWS ENERGY LTD. Quarterly Report on Form 10-QSB for the Quarterly Period EndingSeptember 30, 2007 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets: September 30, 2007 (Unaudited) and December 31, 2006 3 Statements of Operations: Three andNine Months EndedSeptember 30, 2007 and 2006 (Unaudited) 4 Statements of Cash Flows: Three andNine Months EndedSeptember 30, 2007 and 2006 (Unaudited) 5 Notes to Unaudited Financial Statements: September 30, 2007 6-14 Item 2. Management Discussion and Analysis 15 Item 3.Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6.Exhibits 22 Signatures 23 2 Table of Contents Part I: Financial Information Item1.Financial Statements Fellows Energy Ltd. Balance Sheets September 30, December 31, 2007 2006 (Unaudited) Assets Cash and Cash Equivalents $ 1,732 $ 179,926 Interest Receivable 5,823 2,568 Accounts Receivable 202,220 80,258 Note Receivable 233,634 233,634 Prepaids — — Total current assets 443,409 496,386 Proved and unproved oil & gas property 5,002,034 7,468,809 Equipment, net of $80,727 and $118,651 accumulated depreciation respectively 294,830 1,509,932 Deposits 28,000 Restricted cash 160,000 160,000 Deferred financing costs 152,505 228,758 Total assets $ 6,080,778 $ 9,863,885 Liabilities And Stockholders’ Equity Accounts payable $ 480,768 $ 359,662 Joint venture partner interest payable — 99,167 Taxes payable — 9,433 Interest payable current portion 273,125 205,700 Notes payable current portion 511,131 1,583,111 Convertible debenture current portion 1,901,415 1,608,433 Total current liabilities 3,166,439 3,865,506 Interest payable – net of current portion 175,292 154,819 Notes payable – related party 2,649,343 1,733,000 Notes payable – net of current portion — 428,000 Convertible debenture – net of current portion — 1,385,505 Stockholders’ equity Preferred stock, $.001 par value; 25,000,000 shares authorized; none outstanding — — Common stock, $.001 par value; 100,000,000 shares authorized; 100,000,000 and 73,447,619 shares issued and outstanding 100,000 73,447 Additional paid-in capital 22,200,000 19,963,497 Stock issuance obligation 154,830 61,055 Stock pledged as collateral (1,665,000 ) (1,665,000 Accumulated deficit (20,700,126 ) (16,135,944 Total stockholders’ equity 89,704 2,297,055 Total liabilities and stockholders’ equity $ 6,080,778 $ 9,863,885 See accompanying notes to unaudited financial statements 3 Table of Contents Fellows Energy Ltd. Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenue $ — $ 110,643 $ — $ 454,484 Operating expense Exploration and production 3,122 125,872 3,122 690,068 General and administrative 161,074 1,065,589 1,941,278 3,060,034 Relinquishment of Property — — 2,075,368 — Operating (loss) (164,196 ) (1,080,818 ) (4,019,768 ) (3,295,618 ) Other income (expense) Interest expense (957,977 ) (31,439 ) (1,735,355 ) (108,196 ) Gain on sale of project 1,555,318 1,555,318 Gain on extinguishment of debt Project revenue applied as credit to purchase — — — 198,361 Note receivable default penalty — — — 80,000 Re-sale of pipe — — — 34,644 Insurance rebates and project purchase credit — — — 19,993 Miscellaneous income (expense) 110,966 47,072 127,396 47,437 Total other income (expense) 708,307 15,633 (52,641 ) 272,239 Income (loss)from continuing operationsbefore income tax 544,112 (1,065,185 ) (4,072,408 ) (3,023,379 ) Income tax expense — Deferred tax benefit — Income (loss) from continuing operations $ 544,112 $ (1,065,185 ) $ (4,072,408 ) $ (3,023,379 ) Revenue from discontinued operations — — 108,344 — Expenses from discontinued operations — — 111,159 — Income (loss) from discontinued operations 544,112 — (2,815 ) — Other comprehensive income (loss) Unrealized holding gains on marketable securities — — — 4,483 Comprehensive Income (loss) $ 544,112 $ (1,065,185 ) $ (4,075,223 ) $ (3,018,896 ) Basic and diluted earnings (loss) per share $ 0.01 $ (0.02 ) $ (0.07 ) $ (0.05 ) Basic and diluted weighted average shares outstanding 100,000,000 65,295,510 96,290,216 60,413,244 See accompanying notes to unaudited financial statements 4 Table of Contents Fellows Energy Ltd. Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flow from operating activities: Net income (loss) $ (4,075,223 ) $ (3,023,379 ) Adjustments to reconcile net income to net cash used in operating activities: Losson sale of marketable securities - 50,530 Debt issue costs and discount amortization 435,116 1,305,347 Depreciation (37,923 ) 70,750 Expenses paid with stock issuance 1,581,710 — Expenses paid with stock issuance obligation 93,774 — Changes in operating assets and liabilities: Receivables (187,994 ) (272,387 ) Prepaid expense (8,065 ) - Deferred financing costs 445,672 228,758 Accounts payable 46,271 137,666 Interest payable (17,344 ) 185,700 Joint venture partner interest payable (0.00 ) 236,786 Net cash provided by (used in) operating activities (1,724,007 ) (1,080,229 ) Cash flow from investing activities: Proceeds from sale of marketable securities - 355,026 Deposits (28,000 ) 579,000 Unproved oil and gas property additions (8,675 ) (724,315 ) Unproved oil and gas property relinquishment 2,075,368 — Proved oil and gas property sale 1,622,708 Restricted Cash - (25,000 ) Purchase of equipment 30,399 (1,182,911 ) Net cash provided by (used in) investing activities 3,691,800 (998,200 ) Cash flow from financing activities: Proceeds from issuance of convertible debenture 714,500 — Payments on convertible debenture (1,897,058 ) (815,833 ) Borrowings on note payable 548,556 3,525,896 Payments on notes payable (1,478,223 ) (318,417 ) Net cash provided by (used in) financing activities: (2,112,225 ) 2,391,646 Net increase (decrease) in cash and equivalents (144,432 ) 313,217 Cash and equivalents at beginning of period 179,926 347,558 Cash and equivalents at end of period $ 35,494 $ 660,775 Supplemental Disclosure of Cash Flow and Non-cash Investing and Financing Activity: Income tax paid $ — $ — Interest paid $ 72,533 $ — Non cash: Convertible debenture paid with stock issuance $ 31,250 $ 2,467,283 Legal and advisory services in exchange for stock issuance obligation $ 61,055 $ 107,504 Fees paid with stock $ 1,581,710 $ 85,000 See accompanying notes to unaudited financial statements 5 Fellows Energy Ltd. Notes to Unaudited Financial Statements September30, 2007 Table of Contents Note 1—Basis of Presentation and Nature of Operations We have prepared the accompanying unaudited condensed financial statements in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and item 310(b) of Regulation S-B. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. You should read these financial statements with our Annual Report on Form 10-KSB for the year ended December 31, 2006, as well as the 10-QSB for the quarters endedSeptember 30, 2007, June 30, 2007, and March 31, 2007. In our opinion, we have included all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation. Operating results for the quarters presented are not necessarily indicative of the results that you may expect for the full year. We are engaged in the exploration, extraction, processing and reclamation of coal bed methane, natural gas, and oil projects in the western United States. We were incorporated in the state of Nevada on April 9, 2001 as Fuel Centers, Inc. On November 12, 2003, we changed our name to Fellows Energy Ltd. Our principal offices are located in Broomfield, Colorado. Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those statements. Accumulated Other Comprehensive Income (Loss) Accumulated other comprehensive income reflects changes in equity that result from transactions and economic events from non-operating sources. For the Company, such items consisted of unrealized holding gains and losses on market securities for the current period. Earnings (Loss) per share We compute basic and diluted earnings (loss) per share as net income or loss divided by the weighted average number of shares of common stock outstanding for the period. Diluted earnings per share is similar to basic earnings per share but also presents the dilutive effect on a per share basis of securities convertible into common shares (e.g. stock options, warrants and other convertible securities) as if they had been converted at the beginning of the periods presented. In periods in which we incur losses we exclude potential shares from convertible securities from the computation of diluted loss per share as their effect is antidilutive in those periods. Stock Options On October 9, 2003, we adopted an incentive stock option plan, pursuant to which shares of our common stock are reserved for issuance to satisfy the exercise of options. The plan authorizes up to 2,000,000 shares of authorized common stock to be purchased pursuant to the exercise of options. Our stockholders approved the plan on November 10, 2003. On September 15, 2004, we granted an option for 200,000 shares to our CEO, 150,000 shares to our vice president and 125,000 shares to an employee. These options are exercisable at $0.80 per share, the price of our stock on the grant date. The options vested 50% on the grant date and vest 50% on September 15, 2005. On October 3, 2005, we granted an option for 100,000 shares to our CEO, 150,000 to our Vice President and 175,000 and 200,000 shares to two employees respectively. On November 1, 2006, we granted an option for 300,000 shares to our Vice President of Business Development. In December 2004, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 123(R), “Share-Based Payment” (“SFAS 123(R)”), which is a revision of SFAS No. 123, Accounting for Stock-Based Compensation. SFAS 123(R) is effective for public companies for the first fiscal year beginning after June 15, 2005, supersedes Accounting Principles Board Opinion No. 25 (“APB 25”), Accounting for Stock Issued to Employees, and amends SFAS 95, Statement of Cash Flows. SFAS 123(R) eliminates the option to use APB 25’s intrinsic value method of accounting and requires recording expense for stock compensation based on a fair value based method. 6 Fellows Energy Ltd. Notes to Unaudited Financial Statements September30, 2007 Table of Contents On July 1, 2005, the Company adopted the “modified prospective method” which requires the Company to recognize compensation costs, for all share-based payments granted, modified or settled, in financial statements issued subsequent to July 1, 2005, as well as for any awards that were granted prior to the adoption date for which the required service has not yet been performed. The adoption of SFAS 123(R) did not have a material effect on the Company’s financial condition or results of operations because subsequent to July 1, 2005, the Company did not enter into any share-based transactions. Prior to July 1, 2005, the Company accounted for its stock-based compensation using APB 25 and related interpretations. Under APB 25, compensation expense was recognized for stock options with an exercise price that was less than the market price on the grant date of the option. For stock options with exercise prices at or above the market value of the stock on the grant date, the Company adopted the disclosure-only provisions of Statement of Financial Accounting Standards No. 123 “Accounting for Stock-Based Compensation” (“SFAS 123”) for the stock options granted to the employees and directors of the Company. Accordingly, no compensation cost was recognized for these options prior to June 30, 2005. Compensation expense has been recognized in the accompanying financial statements for stock options that were issued to our outside consultants. Had compensation expense for the options granted to our employees and directors been determined based on the fair value at the grant date for options, consistent with the provisions of SFAS 123, the Company’s net (loss) income and net (loss) income per share for the six months endedSeptember 30, 2007 and 2006 would have been the pro forma amounts indicated below. We estimate the fair value of the options we grant at the date of grant using a Black-Scholes option pricing model with the following weighted-average assumptions for the quarter endedSeptember 30, 2007: a risk-free interest rate of 4.37%; no expected dividend; a volatility factor of 97.5%; and a maturity date of ten years. For purposes of pro forma disclosures, we amortize to expense the estimated fair value of the options over the options’ vesting period. Our pro forma information for thethird quarter of 2007 is as follows (in thousands, except per share amounts). Nine Months Ended SixMonths Ended September 30, 2007 September 30, 2006 Netloss as reported $ (4,072,408 ) $ (3,023,379 ) Deduct: Total stock based employee compensation expense determined under fair value based method for all awards (20,154 ) (13,955 ) Pro forma net loss $ (4,092,562 ) $ (3,037,334 ) Basic and dilutedloss per share—as reported $ (0.00 ) $0.00 Pro forma basic and dilutedloss per share $(0.00 ) $ nil- The Black-Scholes option-pricing model was developed for use in estimating the fair value of traded options that have no vesting restrictions, are fully transferable, and are not subject to trading restrictions or blackout periods. In addition, option valuation models require the input of highly subjective assumptions, including the expected stock price volatility. Because our employee stock options have characteristics significantly different from those of traded options, and because changes in the subjective input assumptions can materially affect the fair value estimate, it is our opinion that the existing models do not necessarily provide a reliable single measure of the fair value of our employee stock options. Reclassifications We have made certain reclassifications to the 2006 financial statements to conform with the 2007 financial statement presentation. 7 Fellows Energy Ltd. Notes to Unaudited Financial Statements September30, 2007 Table of Contents Note 2 – Asset Retirement Obligation The Company follows Statement of Financial Accounting Standards (“SFAS”) No. 143, “Accounting for Asset Retirement Obligations”, which requires that the fair value of a liability for an asset retirement obligation be recognized in the period in which it is incurred if a reasonable estimate of fair value can be made. The associated asset retirement costs are capitalized as part of the carrying amount of the long-lived asset. The increase in carrying value of a property associated with the capitalization of an asset retirement cost is included in proved oil and gas properties in the consolidated balance sheets. The Company depletes the amount added to proved oil and gas property costs.
